Citation Nr: 1420113	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  06-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause the Veteran's death. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to June 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  The Veteran died in May 2004.  The appellant is the Veteran's surviving spouse.


VACATE

A longitudinal review of the record revealed that the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death in March 2005.  In a November 2005 rating decision, the RO entitlement to service connection for the cause of the Veteran's death.  The appellant perfected an appeal of that decision.

In May 2010, the Board issued a decision which denied the appellant's claim herein.  Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, based on a Joint Motion for Remand (Joint Motion) dated in April 2011, the Court issued an Order remanding this case for compliance with the Joint Motion.  

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the appellant or her representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  Here, the Court remanded the claim of entitlement to service connection for the cause of the Veteran's death, based on the Joint Motion's finding that the Board did not obtain, or otherwise account for, all relevant medical records, or explain why such records were not relevant.  The parties agreed that the Veteran's service medical records and service personnel records were relevant and should be obtained.  Therefore, the Joint Motion found that the Board, in its' May 2010 decision, failed to fulfill VA's duty to assist the appellant and failed to provide the appellant due process under the law.  Accordingly, in order to prevent prejudice to the appellant, the May 2010 Board decision that denied entitlement to service connection for the cause of the Veteran's death must be vacated, and a new decision will be entered as if that the May 2010 decision by the Board had never been issued.


REMAND

As noted above, the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death in March 2005.  In July 2005, the appellant submitted an undated copy of a handwritten statement from the Veteran.  He reported that he had been issued a chemical rubber suit with powder during service, was not sure if he had been exposed to chemicals or Agent Orange, trained for a special maneuver in Hawaii that was to depart to Japan, and trained for special missions for chemicals throughout service.  The appellant has contended that the Veteran's death was due to military service, to include his exposure to Agent Orange in Vietnam.

Available service treatment records showed the Veteran was treated for alcohol abuse in March and April 1983 with a notation in April 1983 that it was his fourth hospitalization for those problems.  In his May 1983 service separation examination report, the Veteran was noted to have entered a treatment program for alcohol abuse in December 1982 and to have been classified as a rehabilitative failure in April 1983.  

Service personnel records showed assignments in Hawaii and Germany.  In October 2005, the National Personnel Records Center reported that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.

Post-service VA inpatient treatment records revealed treatment for alcohol dependence in 1983 and 1984.  VA treatment notes dated in 2001 showed that the Veteran's liver was not enlarged and reflected findings of liver cancer in 2004.  Additional private treatment records showed the Veteran was diagnosed with liver cancer or hepatocellular carcinoma in January 2004.  A May 2004 computed tomography scan of the abdomen and pelvis with contrast reflected findings of multifocal heterogeneous liver, underlying changes of cirrhosis, and a moderate amount of ascites.  An additional record dated in May 2004 showed an assessment of chronic hepatitis C complicated by probable cirrhosis with widespread hepatocellular carcinoma.

A May 2004 certificate of death indicated that the Veteran died in May 2004, at the age of 60.  The certificate of death listed the immediate cause of death as respiratory failure (minutes) due to or as a consequence of liver failure (weeks) due to or as a consequence of hepatoma (years).  At the time of his death, service connection was not in effect for any disorder.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service, but no compensation will be paid for disability resulting from abuse of alcohol or drugs.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A review of the record reveals that further development on this matter is warranted.  As an initial matter, searches for any additional service treatment records must be completed, as the file only contains selection of service treatment records, to include the Veteran's service dental records, service discharge examination report, and additional treatment records dated in 1983.    

In December 2011, the Board remanded this matter, instructing the RO that to comply with the April 2011 Joint Motion, it had to obtain, or otherwise account for, the Veteran's service treatment records.  While it appears the RO undertook additional efforts to ensure the service treatment records were obtained, to include obtaining a complete copy of the Veteran's service personnel records, it did not procure any additional service treatment records or make a formal determination that further searches for the records would be futile.  In January 2012, the National Personnel Records Center reported that all available requested records had been mailed.  In a June 2012 deferred rating decision, a Decision Review Officer at the RO clearly noted that additional searches or a formal finding of unavailability for service treatment records dated from 1971 to 1983 was necessary.  In June 2012, the National Personnel Records Center simply reported that the Veteran's entire personnel record had been mailed.  As no additional action was taken by the RO to obtain the Veteran's complete service treatment records, the Board finds that the RO has not substantially complied with the directives of the prior December 2011 remand and, thus, a remand for curative action is again required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, another attempt to obtain records from the Veteran's private physician, K. L., M. D., dated in 2004 must also be made.  38 C.F.R. §§ 3.159(c)(1) (2013).  In an August 2005 VA Form 119 (Report of Contact), it was noted that some records from the provider were in the file and that the provider would fax additional records to the RO.  No additional records were ever received from that private treatment provider.  

Finally, the April 2012 VA medical opinion is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  While the April 2012 VA examiner opined that the claimed condition was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness," his rationale for that opinion contained contradictory language.  In the cited rationale, the examiner highlighted that the Veteran was not in the Vietnam area during military service.  It was noted that the Veteran had alcoholism, which could deteriorate into cirrhosis and then liver cancer as a late consequence.  The examiner indicated that there was no clear cut evidence to support the Veteran developed hepatitis C in service.  The examiner then commented that "I do find a correlation to the cause of death being related to service.  It is considered less than likly (sic)."  

In light of the cumulative evidence of record and the contradictory nature of the April 2012 VA medical opinion, the Board will obtain an addendum VA medical opinion to clarify the etiology of the Veteran's cause of death.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Accordingly, the case is remanded for the following actions:

1.  The RO must undertake appropriate action, to specifically include contacting the appellant's attorney, to verify her current mailing address.  The RO must document in the claims file all requests and responses in this regard.  Special care must be taken to ensure that all correspondence is sent to the appellant's correct, current address.

2.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim for entitlement to service connection for the cause of the Veteran's death.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of her response, the RO must obtain all outstanding records relevant to the claim being remanded, to include private treatment records from K. L., M. D. dated in 2004.  The RO must also obtain the Veteran's complete service treatment records from the National Personnel Records Center or other appropriate sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and her attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing information.  If additional service treatment records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which must be documented in the claims file.  The appellant and her attorney must then be given an opportunity to respond.

2.  The appellant must be afforded an addendum VA medical opinion by the same examiner who completed the April 2012 VA medical opinion to clarify whether the cause of the Veteran's death was related to his military service, if available.  If the April 2012 examiner is not available, another examiner must review the evidence of record and provide the necessary opinion.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.  Based on a detailed review of the evidence of record, and with consideration of the appellant's statements, the examiner must state whether the Veteran's liver cancer diagnosed post-service was related to events during his military service or any incident therein, to include in-service treatment for alcohol abuse.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The VA medical opinion report obtained must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures before remitting the appellant's claim to the Board.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and her attorney.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

